Title: From Thomas Jefferson to Joachim Frederick Eckard, 30 April 1805
From: Jefferson, Thomas
To: Eckard, Joachim Frederick


                  
                     Sir
                     
                     Washington Apr. 30. 05.
                  
                  Mr. Patterson safely delivered me your letter of the 12th. inst. with that of mr Weinwich; and the box of Roman coins he was so kind as to send me. the desire which this valuable present manifests of aiding the advances of science in this region, cannot I think be better fulfilled than by depositing it with the American Philosophical society which I shall accordingly do. will you permit me through you to convey to him the inclosed letter mentioning this disposition of them, and returning him the thanks so justly due to him; and at the same time, with proper acknolegements to yourself for the care & trouble of your agency herein, to salute you with assurances of great respect & consideration.
                  
                     Th: Jefferson
                     
                  
               